                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

CALE MARCUS STRICKLAND,                         §
         Plaintiff,                             §
                                                §
vs.                                             §    Civil Action No. 6:18-02438-MGL-KFM
                                                §
                                                §
Spartanburg County Sheriff’s Office,            §
Chuck White, Lieutenant Wilson,                 §
Lieutenant Sinner, Officer Campbell,            §
Sergeant Bleu, Sergeant Atkins, and             §
Sergeant Piccolo,                               §
              Defendants.                       §
                                                §

              ORDER ADOPTING THE REPORT AND RECOMMENDATION
                AND DISMISSING THE COMPLAINT WITH PREJUDICE
                      AND WITHOUT SERVICE OF PROCESS

       This action arises under 42 U.S.C. § 1983. Plaintiff Cole Marcus Strickland (Strickland)

is proceeding pro se. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting Strickland’s action be dismissed with

prejudice and without service of process. The Report was made in accordance with 28 U.S.C. §

636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on September 28, 2018, ECF No. 12, but the parties

failed to file any objections to the Report. “[I]n the absence of a timely filed objection, a district

court need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note). Moreover, a failure to object waives appellate review. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Plaintiff’s action is DISMISSED WITH PREJUDICE and without service of

process.

       IT IS SO ORDERED.

       Signed this 16th day of October 2018 in Columbia, South Carolina.

                                                      s/Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
